Phone: 920.231.2150
Fax: 920.231.5713
E-Mail info@ch13o0shkosh.com

Website: www.ch13oshkosh.com
REBECCA R. GARCIA
Chapter 13 Trustee in Bankruptcy
EASTERN DISTRICT OF WISCONSIN
PO Box 3170
Oshkosh, WI 54903-3170

November 18, 2019
Clerk, U.S.Bankruptcy Court
Eastern District of Wisconsin
514 East Wisconsin Avenue
Milwaukee, WI 53202

Re: Unclaimed Funds

Dear Unclaimed Court:

Enclosed please find our check # 581675 in the amount of $6,157.03 which is being sent to you as unclaimed funds.
These funds are from:

Case Number Claim# Debtor 1

Debtor 2
16-31015-BEH 10 LORRAINE GWYNETTA MILLER

 

Amount

$6,157.03
Funds were originally sent to the creditor SOCIAL SECURITY ADMINISTRATION. Our payment was returned by the

postal office without a forwarding address. We have made attempts to contact SOCIAL SECURITY ADMINISTRATION
without success. Should you have any questions or need further information, please contact me at (920) 231-2150 ext
113. The last address we had for SOCIAL SECURITY ADMINISTRATION is C/O MATPSC P O BOX 2861
PHILADELPHIA, PA 19122

Sincerely,

The Office of Rebecca R Garcia
Chapter 13 Bankruptcy Trustee
Enclosure: Check #581675

zi sHIWY 02 AON 6182
yyw-ds iis

 

Case 16-31015-kmp Doc 35 Filed 11/20/19 Page1of1

 
